Citation Nr: 1449814	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  11-02 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left foot condition.

4.  Entitlement to service connection for a left leg condition.

5.  Entitlement to service connection for a back disability, to include as secondary to a left and right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April and October 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the Veteran's February 2011 VA Form 9 related to his bilateral knee, left leg and foot disabilities, the Veteran requested a travel Board hearing.  On the Veteran's September 2011 VA Form 9 related to his back disability, the Veteran requested a Videoconference Board Hearing.  In August 2014, the RO sent the Veteran a letter regarding his travel Board hearing request and informed him of alternative hearing options.  In September 2014, the Veteran responded to the RO's letter and requested a Videoconference hearing.  Also in August 2014, due to some confusion over the Veteran's hearing request, the Board sent the Veteran a letter informing him of his hearing options.  In September 2014, the Veteran again requested a Videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Videoconference Board hearing.  The RO should notify the Veteran of the date and time of the hearing in accordance with 38 C.F.R. § 20.704 (b) and should associate a copy of such notice with the virtual claims file.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



